STEAUP, J.,
dissenting.
I dissent. In 1892 the quantity of water which each of the parties to this action, as well as others, had appropriated and to which each was entitled, the priority of their respective appropriations, and the rights of all in and to the use of the waters in question, were defined and determined in an action-brought for that purpose in the district court of the Second judicial district of the then territory of Utah. The judgment in that action, known as the Geddes -decree, was not appealed from, nor was it reversed or modified. For more than twelve years it was regarded by the parties and treated by them as the basis upon which their respective rights in and to the use of the water was measured. In that action the defendants who were lower down the stream than the plaintiffs, were adjudged to be the first and prior appropriates of the waters of the stream. The plaintiffs’ appropriations were adjudged to be subsequent and junior to that of the defendants. By the decree in that action it was further adjudged that in case the waters of the stream were at any time insufficient to supply water to all the parties as defined by the decree, those having junior appropria*449tions were required to turn into the natural channel of the stream all the water diverted by them until sufficient was turned into supply those who were adjudged prior appropriators; and all junior appropriators were enjoined and restrained from diverting any part of the waters of the stream from its natural channel except at such times and seasons as there might be a surplus of water in the stream after supplying the quantity of water awarded to the prior appropriators. The plaintiffs, who were several miles higher up the stream than the defendants, constructed and maintained a tight dam. across the stream. The waters here in question are those of the North Fork of Ogden river across the channel of which the dam was constructed. At the time of the grievances alleged in this action the plaintiffs at their dam diverted all the waters from the channel of the North Fork. Thereupon, the defendants removed the dam and turned the water back into the channel. Plaintiffs then commenced this action, not claiming any right founded on the former decree, nor complaining that the defendants had in any particular violated any of its provisions or invaded any of plaintiffs’ rights as established by that decree, but alleging their prior right and ownership of the use of the water, and claiming the right to divert- all the water from the channel at their dam, if necessary to supply the quantity of their appropriations, which was alleged to be thirty second feet, and that the action of the defendants in removing the dam and turning the water back into the channel were wrongful interferences with their rights; The defendants denied the material allegations of the complaint, alleged their prior appropriation and their prior right to the use of the water, and pleaded the action and judgment of 1892 as res adjudicaba. The findings and decree of that action were pleaded in full. Those and other facts pleaded by them with respect to the plea in bar show that the respective rights of the parties to this action in and to the use of the waters, the time of their respective appropriations, the quantity to which each was entitled, and especially the circumstances under which the plaintiffs, as against the defendants, were entitled *450to divert water from the channel and to use it, were determined and adjudicated. The trial court found all the facts with •respect to the plea in bar, and as alleged in the several answers of the defendants, to be true. Notwithstanding such findings, the court treated the matters as at large, and made fresh findings defining the dates of the respective appropriations of the parties, the quantity of water appropriated by each, the amount which each was entitled to use, the priority of their respective rights, and the circumstances under which the plaintiffs could divert water from the channel, all based upon the evidence adduced at large, and as though no action with respect to such matters had ever been had and no such rights had ever been litigated or adjudicated. Upon such evidence the court, among other findings, made a finding (No. 1) “that prior to June, 1861 (that being prior to plaintiffs’ appropriations), the defendants the Plain City Irrigation Company and the Western Irrigation Company have, by their grantors and predecessors in interest, appropriated all of the flow of the water of the North Pork of Ogden river for the purpose of irrigating the lands described and mentioned in the answer of the said Plain City Irrigation Company and in the answer of the said Western Irrigation Company.” The court further found that the amount of water to which the defendants were entitled was 20.86 second feet, and that the appropriations of the defendants were prior in time to those of the plaintiffs. In these respects the court found as was found in the former action. It, however, further found (finding No. 25) : “That the plaintiffs and the other landholders in said Eden Irrigation District and said district are the owners of the right to the use from the 15th day of May to the 15th day of November in each and every year all of the flow of the water of the North Pork of Ogden river arising in said North Pork at and above the dam of the said Eden Irrigation District.” Einding No. 26 : “That the defendants the Plain City Irrigation Company and the Western Irrigation Company are entitled to and are the owners of the use of the flow of the water in said North Fork of Ogden river arising and flowing below the dam of the said Eden Irrigation District *451to an amount exceeding tie flow at and above said dam 20.36' second feet.” It will thus be seen that, notwithstanding the finding of facts that the defendants appropriated all of the waters of the North Fork, and that they were the first and prior appropriators, nevertheless the plaintiffs are given all the waters of the stream above the dam, while the defendants-are only given the waters of the stream “arising and flowing below the dam,” to an amount exceeding the flow at and above the dam 20.86 second feet. That is to say, if any water arises- and flows in the stream below the dam after the plaintiffs have taken it all out at the dam, the defendants are entitled to it.
While the court, from all the evidence adduced, found that the defendants had appropriated all the waters of the North Fork, and that the appropriations of plaintiffs were subsequent to those of the defendants, nevertheless the court, in direct conflict with such finding, but in harmony with findings 25 and 26, decreed and adjudged “that the defendants the Plain City Irrigation -Company and the Western Irrigation Company are entitled to and are the owners of the use of the water of the North and Middle Forks of the Ogden river arising and flowing below the dam” of plaintiffs “to an amount exceeding the flow at and above said dam 20.36 second feet,” and that the plaintiffs were the owners, and were entitled at all times during the irrigation season from the 15th day of May to the 15th day of November in each and every year to the waters of the North Fork above the dam. The defendants were thereupon enjoined and restrained from in any manner interfering with plaintiffs’ dam, or with the waters taken out of the stream, and run in their canal. While the defendants are found to have been the first appropriators of all the waters of North Fork, they nevertheless are not given any ownership in and to the use of, or control over'the waters of North Fork above the dam.
Such a conclusion seems to be based upon a supposed theory
that by plaintiffs’ taking all the water out of the stream at the dam and spreading it upon their lands, it will again seep back into the stream somewhere below the dam, and that the defendants,- being a considerable distance below, are able in that *452way to get tbe use of tbe water; and on tbe further finding made by tbe court tbat in low-water seasons tbe stream at tbe dam is so small' tbat if tbe water were permitted to flow down tbe channel it would be absorbed by tbe soil or sink away before it reached tbe defendants, and thus would be lost not only to tbe defendants but to the plaintiffs as well. Much evidence was given by tbe parties pro and con in respect of these matters. With tbe merits or demerits of such a controversy I am not now concerned, for I think they were matters involved in tbe first litigation. I think they were then litigated and adjudged adversely to tbe plaintiffs. But whether directly litigated or not, tbe rule as to identity of issues is broad enough to conclude not only as to matters actually litigated, but as to every ground and all matters which might or could have been presented and determined under tbe issues made. Tbe court in this action did not confine its inquiries to matters and things or changed conditions arising since tbe former decree, but, in tbe language of plaintiffs’ replication inquired into and determined everything “from tbe beginning of tbe world to tbe time of tbe trial.” Tbe well-known maxim, “A thing adjudged makes white black; black white; tbe crooked straight; tbe straight crooked,” was disregarded, and tbe court made tbat white which from all tbe evidence appeared to be white, and tbat which seemed crooked was made straight. Tbat is to say, tbe former decree-which adjudged tbat tbe plaintiffs were forbidden from diverting any water from tbe channel of tbe stream except after tbe defendants, as prior appropriators, bad first been supplied, was not regarded as of consequence, for tbat tbe court beard the evidence “from tbe beginning of tbe world to tbe time of tbe trial,” and therefrom found tbat tbe waters of tbe stream in low-water sea* sons never did course down tbe channel-to the place-where tbe defendants appropriated and took it out of tbe stream, and, in order tbat tbe water might not go to waste, be took all tbe waters of tbe stream at and above tbe dam from tbe defendants and gave it to tbe plaintiffs. I presume, if in tbe future tbe defendants may be able to convince another trial court tbat tbe water did course down tbe channel, they can get it back. *453Until then they must content themselves with tbe theory that when all the water is taken out of a stream by junior and upper water users, and appropriated upon their lands and spread over large areas where it is evaporated and taken up by growing vegetation and absorbed by the soil, it will finally get back into the stream if lower water users and first appro-r priators have only the patience to wait and do not interfere.
Quite true, by other portions of the present decree it was adjudged that when the amount of water flowing in the North Fork measured, not at the dam, but at the confluence of the North and South Forks, several miles below the dam, “does not exceed the amount flowing at and above the dam of the said Eden Irrigation District (plaintiffs’ dam) 20.36 second feet, the plaintiffs and said Eden Irrigation District shall turn from their canal or a lateral thereof so much of the waT ters of said North Fork of the Ogden river at such point as may be most convenient for the plaintiffs and economical for the conservation of water, into- said North Fork below said district’s dam, as will make the quantity of water at said point of measurement exceed the quantity, flowing at and above said dam 20.36 second feet.” But such portion of the decree does not modify the other portions adjudging the plaintiffs the owners of the use of all the waters at and above the dam and giving them the right to control and manage such waters. I am, however, unable to say just what the portion of the decree last above quoted means. It says that when the waters of the North Fork, measured at its confluence with the South Fork, does not exceed the amount flowing at and above the dam 20.36 second feet, then the plaintiffs shall turn from their canal into the North Fork so much of the waters of the North Fork as will make the quantity of water flowing at the point of measurement exceed the quantity flowing at and above the dam 20.36 second feet. That is to say now, if the quantity of water flowing at the dam is fifteen second feet, and at the point of measurement ten second feet, then the plaintiffs are required to turn such a quantity of water from their canal or a lateral into the channel of the North Fork below the dam as will make the ten feet exceed fifteen feet 20.36 second feet. *454To do so would require the plaintiffs in sueb case to turn into tbe channel from their canal 25.36 second feet; that is, 25.36 second feet added to ten second feet, mahing 35.36 second feet, exceeds fifteen second feet 20.36 second feet. If the water at the point of measurement is five feet and at the dam twenty feet, plaintiffs would be required to turn in 35.36 second feet; and if there should be thirty second feet running at the dam and none at the point of measurement, then plaintiffs would be required to turn in 53.36 second feet. Such is the plain meaning which necessarily results from the unambiguous language employed, and is the only sense which can be given it. Nevertheless, to give it such a meaning leads not only to an absurdity but to an impossibility; for it is at once apparent that the plaintiffs cannot turn back into the channel a greater quantity of “waters of the North Fork” than was taken out by them or was coursing in. the stream at the point of diversion. Furthermore, such a meaning renders this portion of the decree in conflict with other portions and makes it inconsistent with some of the findings. Undoubtedly the decree should be construed as a whole, and a construction should not be given a portion of it which leads to an absurdity or impossibility, or which renders it in conflict with other portions, unless it is unavoidable. Without doing violence to. plain language and utterly disregarding its ordinary sense, I do not see how it is possible to harmonize the decree or to make it consistent with the findings. If the language employed is not given its ordinary meaning and the conclusion is reached that the court did not intend what the language used fairly imports, then we are forced to the position that the circumstances and conditions under which the plaintiffs- are required to turn the water back into the channel for the use and benefit of the defendants are left uncertain and undefined, and in a condition which only breeds future contentions. However, as already observed I am not now much concerned with such matters, for I am o-f the opinion that the court was not at liberty to treat and-adjudge the matters as at large as was attempted. It must be remembered that this is not an action to vacate or modify the former decree, or one where it -is alleged or claimed *455that the plaintiffs’ rights as established by that decree were interfered with by the defendants. Plaintiffs’ action was grounded on their ¿negations that they,, as'against the defendants, had the prior right and ownership of the use of the waters, and on their alleged claim that they had the right to divert all the waters from the channel at their dam. . In addition to their general denials the defendants alleged' their prior appropriation and prior right to the use of the waters, and pleaded the former action in bar. The court found all the facts in the answers with respect to the plea of res adjudicate to be true, and recognized the former decree as binding and operative. "While the court with one arm maintained that the former decree should not be disturbed, with the other he proceeded to treat matters under the general issues at large, and made fresh findings with respect to them on the evidence adduced, and as though the matters had not theretofore been litigated. And now we are told that the defendants cannot complain because there is sufficient evidence to sustain the findings, and that the defendants got all the waters to which they are entitled as shown by the evidence. Where the matters to be adjudged at large, and the inconsistent findings and the uncertainty and indefiniteness of the decree to be disregarded, there might be force to the position. But I cannot escape the conclusion that the rights of the defendants as established -by the former decree were invaded by the present decree. To me it is quite clear that the decrees cannot both stand. By the first decree the defendants were adjudged the first appiopria-tors, and were given the prior right to the use of all the waters of the North Fork, and the plaintiffs were enjoined from diverting any of the waters from the channel except at such times and seasons 'as there might be a surplus of water -after the defendants were fully supplied. By the present decree, notwithstanding the finding that the defendants were the prior approp-riators of “all the flow of the water of the North Fork,” nevertheless they are adjudged the owners of the use of the waters arising and flowing in North Fork below the dam, and plaintiffs the owners of the waters flowing in the stream at and above the dam, and are given the right to divert all the *456waters from the channel at the dam, and the defendants on-joined from interfering with plaintiffs’ dam and with the waters taken out by them and run in their canal. Two things could not be more opposite.
T think the judgment ought to be reversed.